ORDER
Upon consideration of the petition to suspend attorney from the practice of law filed in the above-entitled matter in accordance with Md. Rule 16-716 and, the response having been made to the show cause order by the respondent, it is this 7th day of June, 2001
ORDERED, by the Court of Appeals of Maryland, that the petition to suspend be, and it is hereby, GRANTED and Jane Laury Freedlund Wagner is suspended, effective immediately, from the practice of law until further order of this Court; and it is further
ORDERED that the Clerk of this Court shall forthwith strike the name of Jane Laury Freedlund Wagner from the register of attorneys in this Court and shall certify that fact to the- Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-713.